NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/04/2022, with respect to 1-12, 16-17, and 19-24 have been fully considered and are persuasive.  The rejection has been withdrawn and a notice of allowance is issued herein. 

Allowable Subject Matter
Claims 1-12, 16-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the limitations “determining, using the physical processor, whether the detected specific API call requires assisted scanning, wherein an occurrence of a first detected specific API call triggers assisted scanning and an occurrence of a second detected specific API call does not trigger assisted scanning” and “responsive to the detected specific API call being an occurrence of the first detected specific API call, assisting, using the physical processor, a scanning session of the application based on the detecting of the specific API call” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.
With respect to claim 9, the limitations “determine a type of the detected specific API call, wherein first and second types of detected specific API calls require performance of different first and second sets of operations, respectively” and “based on the detection of the first type of detected specific API call, provide assistance to the scanning session of the application in accordance with a first set of operations” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 9 is allowed.
With respect to claim 12, the limitations “based on the detection of the specific API call, assist with a scanning session related to the detected specific API call,” “detect a modification to the application,” “skip execution of the API call,” and “report the skipped API call to a scanner” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 12 is allowed.
Claims 2-8, 10-11, 16-17, and 19-24 depend from an allowed base claim, therefore, claims 2-8, 10-11, 16-17, and 19-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474